In his motion to dismiss the mother’s paternity petition, the appellant sought to apply the doctrine of equitable estoppel to support his claim that it would be inequitable to him and contrary to the best interests of the child to allow the mother to assert a claim of paternity 12 years after the child was born. The appellant’s motion to dismiss the petition was properly denied. “The paramount concern in applying equitable estoppel [in paternity cases] has been, and continues to be, the best interest of the child” (Jean Maby H. v Joseph H., 246 AD2d 282, 285; see Matter of Ettore I. v Angela D., 127 AD2d 6). The appellant failed to demonstrate how a legal declaration of paternity will cause the child to suffer irreparable loss of status, destruction of his family image, or other harm to his physical or emotional well-being (see Matter of Carol S. v Gerard D., 276 AD2d 377).
The appellant’s remaining contentions are either without merit or need not be reached in light of this determination. Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.